DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose 
receive a first data stream that includes a set of virtual channels; 
 utilize the demultiplexer table to divide the set of virtual channels of the first data stream among the set of outputs of the demultiplexer; 
provide a second data stream that includes data of a first subset of the set of virtual channels at a first output of the set of outputs of the demultiplexer; and 
provide a third data stream that includes data of a second subset of the set of virtual channels at a second output of the set of outputs of the demultiplexer, as in claim 1; and, 
a system-on-a-chip device coupled to the plurality of sensors such that data from the plurality of sensors is received as a first data stream that includes a plurality of virtual channels, wherein the system-on-a-chip device includes:
an input coupled to receive the first data stream;
a demultiplexer that includes an input coupled to the input of the system-on-a- chip device and further includes a set of outputs:
a set of multiplexers that each include a set of inputs coupled to the set of outputs of the demultiplexer and further include an output, wherein the demultiplexer is operable to: receive the first data stream;
provide a second data stream that includes data of a first subset of the plurality of virtual channels to a first multiplexer of the set of multiplexers; and
provide a third data stream that includes data of a second subset of the plurality of virtual channels to a second multiplexer of the set of multiplexers, as in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PMN
April 28, 2022 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422